Hanover Investments, Inc. et al. v. Susan J. Volkman
No. 9, September Term 2016


Declaratory Judgments Act – Effect of Pending Litigation. Under the Maryland
Uniform Declaratory Judgments Act, a court may entertain a declaratory judgment action
even if there are other causes of action that could be asserted by one of the parties to resolve
the same issues presented in the declaratory judgment action. However, if there is already
pending another action between the same parties concerning substantially the same issues
as the declaratory judgment action, the court should dismiss the declaratory judgment
action or stay it until the pending action is resolved, unless there are “unusual and
compelling” reasons for doing otherwise. Maryland Code, Courts & Judicial Proceedings
Article, §3-401 et seq.
Circuit Court for Montgomery County
Case No. 335496V
Argued: September 7, 2016

                                            IN THE COURT OF APPEALS
                                                 OF MARYLAND

                                                       No. 9

                                               September Term, 2016


                                          HANOVER INVESTMENTS, INC. et al.

                                                         V.

                                                SUSAN J. VOLKMAN

                                      _____________________________________

                                                Barbera, C.J.
                                                Greene
                                                Adkins
                                                McDonald
                                                Watts
                                                Getty,
                                                Harrell, Jr., Glenn T., (Senior
                                                Judge, Specially Assigned)

                                                               JJ.

                                      ______________________________________

                                               Opinion by McDonald, J.
                                                 Harrell, J., dissents.
                                      ______________________________________

                                                Filed: July 31, 2017
      The declaratory judgment action has been lauded as a “simple judicial device for

speedy adjudication of legal differences” that serves “the important social function of

deciding controversies at their inception.”1 The fact that there may be other causes of

action available to resolve the same issues in a particular case does not preclude a party

from pursuing declaratory relief. However, this Court has consistently held that a trial

court should not entertain a declaratory judgment action when there is already pending

another action between the same parties concerning substantially the same issues unless

there are “unusual and compelling circumstances.”

      Respondent Susan J. Volkman was a managerial employee of Petitioner One Call

Concepts, Inc. (“OCC”), and, as a result of that employment, a shareholder of OCC’s

parent, Petitioner Hanover Investments, Inc. (“Hanover”). Both OCC and Hanover are

controlled by Petitioner R. Thomas Hoff, the founder of the two companies. When Mr.

Hoff decided that it was necessary to terminate Ms. Volkman’s employment with OCC and

to redeem her shares of Hanover, litigation ensued on several fronts. This case is a

declaratory judgment action brought by Hanover, Mr. Hoff, and others against Ms.

Volkman in the Circuit Court for Montgomery County to vindicate the procedures it

followed to redeem her stock. However, at the time it was filed, there was already pending,

in a Minnesota state court, a breach of contract action by Ms. Volkman against Hanover

concerning the same issue.




      1   E. Borchard, Declaratory Judgments (2d ed. 1941) xiii, 316.
       The Circuit Court declined to dismiss or stay this action in deference to the pending

Minnesota action, proceeded to trial, and issued a declaratory judgment in favor of

Hanover. Ms. Volkman appealed. In a thorough and scholarly opinion, the Court of

Special Appeals concluded that there were not “unusual and compelling” circumstances

that justified the issuance of a declaratory judgment by the Circuit Court to resolve the

same question at issue in the pending litigation in Minnesota. We agree.

                                              I

                                        Background

A.     Facts

       We recount some of the underlying facts to provide context for the legal issue before

us. While the Circuit Court did not make detailed factfindings in its oral opinion and

written order in this case, the basic facts are largely undisputed.2

       OCC

       OCC, a Maryland corporation known locally by its trade name “Miss Utility,” was

founded by Mr. Hoff, a Maryland resident. OCC operates call centers that function as one-

call clearinghouses for excavators for information on the location of underground utility

lines. It has operations in many states, including Maryland and Minnesota.




       2
          The Circuit Court drew certain conclusions as to whether parties acted in good
faith and the legal ramifications of those conclusions – issues that were disputed. We do
not express an opinion about those conclusions, as the merits of those conclusions are not
before us. Rather, the question before us is whether the court should have conducted the
trial and made any findings at all.

                                              2
        Employment of Susan Volkman

        In 1984, OCC hired Ms. Volkman, who had previously worked for a similar one-

call notification center in Wisconsin. Ms. Volkman worked her way up through the ranks

of the company, relocated to Minnesota, and by early 2010 was serving as the manager of

several locations, including OCC’s Minnesota one-call center. She reported directly to Mr.

Hoff.

        Ms. Volkman eventually entered into an employment agreement with OCC dated

January 1, 1993 (“Employment Agreement”). Under that agreement, OCC retained the

option to terminate Ms. Volkman’s employment with or without “good cause.”             In

particular, she could be terminated immediately for “good cause”; otherwise, OCC was

required to provide Ms. Volkman 15 days’ notice, during which time she would continue

to be paid. The Employment Agreement listed several examples of what might constitute

good cause (including use of illegal drugs, certain felony convictions, and neglect of

duties), but stated that these examples were not exhaustive. The Employment Agreement

provided that it was to be construed in accordance with the law of Maryland and included

a forum selection clause requiring any action to enforce the agreement to be filed “in a

courthouse located in Montgomery County, Maryland.”

        Creation of Hanover, Distribution of Shares, and the Shareholders’ Agreement

        In 2007, as Mr. Hoff contemplated retirement, he decided to sell OCC to several of

its longtime employees, including Ms. Volkman. For that purpose, he created Hanover, a

Maryland corporation, whose sole purpose is to hold stock in OCC. Mr. Hoff sold OCC to

Hanover, and allowed selected employees, including Ms. Volkman, to purchase shares in

                                            3
Hanover for a nominal price. The shares purchased by Ms. Volkman amounted to 19% of

Hanover’s stock.3 Under a financing arrangement, Mr. Hoff would receive the purchase

price for OCC – $26 million – over time, out of OCC’s income. In the meantime, the new

shareholders of Hanover agreed to assign the voting rights of their stock to a voting trust,

for which Mr. Hoff’s counsel was trustee. At all relevant times, Mr. Hoff has remained a

board member and CEO of Hanover.

       As part of the arrangement, the new Hanover shareholders were also required to

enter into a Shareholders’ Agreement. Under that agreement, Hanover had the right to

repurchase an employee/shareholder’s shares if and when that individual stopped working

for Hanover’s subsidiary, OCC. The price to be paid for the shares in that repurchase

transaction would depend on the circumstances of the employee/shareholder’s departure

from OCC. The most pertinent provisions, for purposes of this case, deal with a share

repurchase when an employee/shareholder has been involuntarily terminated from OCC.

If OCC were to terminate the employment of an employee/shareholder without good cause

– and Hanover’s board of directors agreed that the termination was without good cause –

Hanover was obligated to redeem the shares for their full “Fair Market Value.”4 If OCC

were to terminate the employment of an employee/shareholder with good cause – and

Hanover’s board of directors agreed that the termination was with good cause – Hanover



       3Hanover charged the employees $1 per share. Ms. Volkman purchased 190 shares
for $190.
       4
       Under the Shareholders’ Agreement, the Fair Market Value would be set by
Hanover’s board of directors once each year.

                                             4
would pay only 10% of the “Fair Market Value” of the shareholder’s shares.             The

Shareholders’ Agreement defined “good cause” in terms similar to Ms. Volkman’s

Employment Agreement.

      Like the Employment Agreement, the Shareholders’ Agreement provided that it was

to be construed according to Maryland law. However, unlike the Employment Agreement,

the Shareholders’ Agreement did not include a forum selection clause. The Shareholders’

Agreement provided for arbitration of disputes concerning “the value of, or payment for,

Common Stock,” but not for any other dispute.

      Ms. Volkman’s Dismissal from OCC and Hanover’s Redemption of Her Stock

      The genesis of this lawsuit (and, as will be discussed below, several other lawsuits

as well) was Ms. Volkman’s termination by OCC.

      In early January 2010, Mr. Hoff called Ms. Volkman and told her she was not to

return to work.   According to Ms. Volkman, Mr. Hoff gave her no reason for her

termination. In February 2010, an attorney for Mr. Hoff, OCC, and Hanover sent her

counsel a letter formally notifying Ms. Volkman that OCC had terminated her for good

cause, which would result in the redemption of her Hanover shares. OCC eventually gave

several reasons for dismissing Ms. Volkman that it contended were good cause under the

Employment Agreement. It blamed her for the very difficult relationship it had with a

Minnesota client, Gopher State One Call, a relationship that had been under Ms. Volkman’s

purview as manager of Minnesota operations. It noted complaints about her leadership

received from employees under her supervision. And it noted that the Minnesota call center

had lost call recordings that OCC was contractually and legally required to retain. For her

                                            5
part, Ms. Volkman contends that she was terminated not due to her own job performance,

but as a result of a vendetta against her by the general counsel of one of OCC’s Minnesota

clients.

       For purposes of this appeal, we need not resolve whether or not OCC had “good

cause” to terminate Ms. Volkman. However, it is significant for understanding some of

the later court proceedings that OCC continued to pay Ms. Volkman’s salary for 15 days

after she received written notice of her termination, although this was not required by the

Employment Agreement if she had in fact been terminated for good cause.

       As set forth in the Shareholders’ Agreement, Hanover redeemed Ms. Volkman’s

stock and, on February 3, 2010, sent her a “purchase note” for $1,900 with a maturity date

seven years later on January 31, 2017. The cover letter explained that Hanover’s board of

directors had set its Fair Market Value at $100,000, that Ms. Volkman’s 19% interest was

therefore valued at $19,000, and that the payment was discounted 90% to $1,900 under the

provision of the Shareholders’ Agreement relating to terminations for good cause.

       As explained below, the redemption of Ms. Volkman’s shares of Hanover, as well

as the underlying termination of her employment by OCC, set off a series of legal

encounters between Hanover, its other shareholders, and OCC, on the one hand, and Ms.

Volkman on the other.

B.     Legal Proceedings

       The Employment Agreement Action

       More than two years after her termination, on April 17, 2012, Ms. Volkman filed a

lawsuit against OCC and Mr. Hoff based on the Employment Agreement (the

                                            6
“Employment Agreement Action”). As required by the forum selection clause in that

agreement, she filed her complaint in the Circuit Court for Montgomery County. As later

amended, the complaint included a breach of contract claim against OCC based on the

Employment Agreement, along with various tort claims against OCC and Mr. Hoff

concerning her termination, some of which referenced the interaction of the Employment

Agreement with the Shareholders’ Agreement. The complaint alleged that OCC had

violated the Employment Agreement by purporting to terminate her for good cause (1)

when there was no factual basis to support a good cause termination and (2) when OCC

knew of the “substantial ramifications” such a termination would have on her ownership

of Hanover stock.5

       On August 31, 2012, OCC and Mr. Hoff moved to dismiss the amended complaint.

In that motion they argued, among other things, that Ms. Volkman would not be able to

prove any damages under the Employment Agreement because OCC had paid Ms.

Volkman “everything to which she was entitled under the Employment Agreement,”6 and

that any “damages” stemming from the alleged breach of the Employment Agreement


       5
         Although the pleadings from that case are not part of the record of this case, we
take judicial notice of the docket and certain filings in that case, which have been discussed
at some length by both sides in this case. Volkman v. One Call Concepts, Inc., et al., Case
No. V362636 (Circuit Court for Montgomery County). See Cochran v. Griffith Energy
Services, Inc., 426 Md. 134, 145 n.4 (2012) (although an appellate court does not normally
“travel” outside the record, judicial notice may be taken of filings in related cases in
furtherance of a just result).
       6
         OCC and Mr. Hoff did not elaborate on this assertion, but it appears that they were
referring to the 15 days’ pay that Ms. Volkman received following her termination in
January 2010.

                                              7
would relate to the redemption of her Hanover stock under the provisions of the

Shareholders’ Agreement – an agreement to which OCC was not a party.

      Two months later, the Circuit Court held a hearing on this motion on November 2,

2012, and – on the same day – issued an order dismissing the tort claims. With respect to

the breach of contract claim against OCC, the court ruled that Ms. Volkman would be

permitted “to prove a defective ‘for cause’ termination and nominal damages, if any.” The

order did not elaborate the reasons for the court’s rulings. Hanover maintains that the

court’s decision to limit any award to nominal damages was based on the fact that, even if

Ms. Volkman’s termination was without cause, the Employment Agreement entitled her to

only 15 days’ pay from the date of termination – which she had, in fact, already received.

      On March 22, 2013, Ms. Volkman voluntarily dismissed the Employment

Agreement Action with prejudice by stipulation of counsel pursuant to Maryland Rule 2-

506(a).

      The Arbitration Proceeding

      On October 10, 2012, while the Employment Agreement Action was pending,

Hanover invoked the arbitration provision in the Shareholders’ Agreement to determine

what it was required to pay Ms. Volkman when it redeemed her stock under the

Shareholders’ Agreement.7 The arbitrator, as designated in the Shareholders’ Agreement,

was the Voting Trustee under the voting trust, an attorney who had worked for Mr. Hoff


      7
        As noted above, Hanover had already sent Ms. Volkman a note in the amount of
$1,900 with respect to her stock in February 2010, although payment under that note was
deferred.

                                            8
and his companies since the 1980s and who was a member of the Hanover board of

directors.8

       In a written decision dated October 17, 2013, the arbitrator specifically noted that

he was not deciding any issues related to OCC’s termination of Ms. Volkman (i.e., whether

or not there was “good cause”). He calculated the amount Hanover would owe for

termination with good cause ($1,900) and without good cause ($19,000). However, he

concluded that, regardless of whether there was good cause or not, Hanover in fact owed

her only $10 for her Hanover shares. He reached that conclusion on the basis of his

additional finding that Ms. Volkman had violated a separate Restriction Agreement by

revealing the relationship of OCC to Hanover when she filed her complaint in the

Employment Agreement Action. The arbitrator also awarded the costs of the arbitration

proceeding to Hanover and against Ms. Volkman, which he computed to be $12,740, after

subtracting the $10 awarded to Ms. Volkman for her stock. The arbitrator acknowledged

in a footnote that Ms. Volkman had disputed the authority of the arbitrator and had not

participated in the proceeding.

       On August 1, 2014, Hanover successfully obtained a default judgment in the Circuit

Court for Montgomery County confirming the award. Ms. Volkman did not appeal that

judgment.




       At the time of Ms. Volkman’s termination in 2010, the arbitrator, as counsel to
       8

OCC and Hanover, had attempted to negotiate a severance agreement on behalf of OCC
with Ms. Volkman’s counsel and had sent her the purchase note for $1,900 on behalf of
Hanover for redemption of her stock.

                                            9
      The Shareholders’ Agreement Action

      As described above, on November 2, 2012, the Circuit Court had ruled in the

Employment Agreement Action that Ms. Volkman would be entitled, at most, to nominal

damages for her breach of contract claim against OCC and Mr. Hoff. A little more than a

month after that ruling (but before she voluntarily dismissed that action), on December 17,

2012, Ms. Volkman served Hanover with a complaint that she filed in a state trial court in

Minnesota. That complaint named Hanover as the lone defendant and alleged that it had

violated its contract with her – i.e., the Shareholders’ Agreement (“the Shareholders’

Agreement Action”).9 She alleged that Hanover did so by “declaring the existence of Good

Cause to terminate [her] employment . . . when in fact there was no factual basis upon

which either OCC or Hanover, in the exercise of good faith, could find Good Cause as that

term is defined in either the Employment Agreement or the Hanover Shareholders’

Agreement.” She sought specific performance – the return of her Hanover stock – a remedy

explicitly provided for in the Shareholders’ Agreement.

      Hanover moved to dismiss the complaint, asserting that the Minnesota court lacked

in personam jurisdiction of Hanover. The Minnesota trial court denied that motion in April

2013. Hanover appealed that decision to the Minnesota Court of Appeals, which affirmed




      9  Ms. Volkman apparently served the complaint in this case approximately a month
before filing it on January 16, 2013.

                                            10
the trial court decision on March 3, 2014. Volkman v. Hanover Investments, Inc., 843

N.W.2d 789 (Minn. Ct. App. 2014).

       However, as recounted in the next section of this opinion, by the time the case

returned to the Minnesota trial court, Hanover had filed a declaratory judgment action in

Maryland involving the same issues, Hanover had prevailed in the Circuit Court, and Ms.

Volkman had appealed that disposition. As a result, on January 19, 2015, the Minnesota

trial court dismissed the Shareholders’ Agreement Action, but explicitly reserved

jurisdiction to reopen the case depending on the resolution of the Maryland appeal.

       The Declaratory Judgment Action

       On June 26, 2013 – two months after the Minnesota trial court denied Hanover’s

motion to dismiss, and while that decision was on appeal – Hanover filed a declaratory

judgment action against Ms. Volkman in the Circuit Court for Montgomery County

(“Declaratory Judgment Action”). The complaint was brought not only on behalf of

Hanover, but also listed other Hanover shareholders and OCC as plaintiffs. Hanover

sought a declaration concerning the rights of the parties under the Shareholders’ Agreement

and, more specifically, that it had complied with its obligations under that agreement in

connection with the redemption of Ms. Volkman’s stock as a result of her termination from

employment with OCC. On the civil cover sheet submitted with the complaint, Hanover

checked a box “yes” for “related case pending?” and entered the number of the

Employment Agreement Action that had been dismissed some months earlier. The case




                                            11
was assigned to the same judge who had earlier been assigned to the Employment

Agreement Action.

       Shortly thereafter, Ms. Volkman filed an answer to the complaint in which, in

addition to admitting or denying factual allegations and asserting affirmative defenses, she

noted the pendency of “an identical case” – the Shareholders’ Agreement Action – in

Minnesota and asked the Circuit Court to either decline jurisdiction or stay the proceedings

in the Declaratory Judgment Action pending a final judgment in the Shareholders’

Agreement Action.

       In late March 2014, the parties filed cross-motions for summary judgment.

Repeating the defense asserted in her answer to the complaint, Ms. Volkman asked the

Circuit Court to dismiss or stay the proceedings because of the pending Shareholders’

Agreement Action in Minnesota. In its summary judgment motion, Hanover argued that

(1) the Shareholders’ Agreement imposed no duty to complete an independent

investigation into OCC’s termination of Ms. Volkman, and (2) the dismissal of the

Employment Agreement Action with prejudice entitled Hanover to judgment as a matter

of law. In April and May 2014, the Circuit Court denied the parties’ respective motions

without a hearing, and did not elaborate on the reasons for that ruling.

       A bench trial on the merits was held on June 16 and 17, 2014. At the close of the

plaintiffs’ evidence, Ms. Volkman renewed her motion to dismiss the action in light of the

pending Shareholders’ Agreement Action. The Circuit Court declined to do so, citing

Marriott Corp. v. Village Realty & Inv. Corp., 58 Md. App. 145 (1984), for the proposition



                                             12
that a declaratory judgment action could be filed “defensively” even if there was similar

litigation “pending or impending” in another court.

       On August 14, 2014, the Circuit Court orally rendered its decision in the case in

favor of the plaintiffs. In a written declaratory judgment issued the same day, the Circuit

Court declared that the Shareholders’ Agreement did not require Hanover to conduct an

“independent investigation” into OCC’s termination of Ms. Volkman and that, in

compliance with the Shareholders’ Agreement, the Hanover board of directors had agreed

with OCC’s decision that Ms. Volkman was terminated for good cause when it redeemed

her stock.10

       Appeal of the Declaratory Judgment Action

       Ms. Volkman appealed to the Court of Special Appeals. She argued that the Circuit

Court should not have heard the case while the Shareholders’ Agreement Action involving

the same issues was pending. She also challenged the Circuit Court’s interpretation of the

Shareholders’ Agreement and its finding concerning good cause.

       In a reported decision, the Court of Special Appeals held that the Circuit Court erred

in issuing a declaratory judgment while the Shareholders’ Agreement Action was pending.

225 Md. App. 602 (2015). Because this holding rendered Ms. Volkman’s challenges to




       10 Although not part of the written declaration, the Circuit Court also found in its
oral ruling that OCC had good cause for terminating Ms. Volkman’s employment.

                                             13
the substance of the Circuit Court’s decision moot, the Court of Special Appeals declined

to address them.

       Hanover petitioned this Court for a writ of certiorari, which we granted.

                                              II

                                         Discussion

       The sole question for review is whether the Circuit Court erred in issuing a

declaratory judgment while the Shareholders’ Agreement Action was pending.

A.     Declaratory Judgment Actions – Generally

       The Maryland Uniform Declaratory Judgments Act is codified in Maryland Code,

Courts & Judicial Proceedings Article (“CJ”), §3-401 et seq. A declaratory judgment

action – as the name implies – is a vehicle by which a person may obtain a judicial

declaration to “afford relief from uncertainty and insecurity with respect to rights, status,

and other legal relations.” CJ §3-402. A declaratory judgment action is designed simply

to “terminate the uncertainty or controversy giving rise to the proceeding” and is available

whether or not corresponding legal or equitable relief is requested or even available. CJ

§§3-403, 409. In other words, under the Declaratory Judgments Act, a party may seek a

definitive statement of the “correct answer” to a disputed question without asking that the

court also enforce its decision by, for example, awarding monetary damages to the

prevailing party or by ordering another party to act (or refrain from acting) in a certain way.

       The “uncertainty or controversy,” however, must be justiciable. A declaratory

judgment action may not be used to resolve abstract questions or questions that are moot

or that may never arise. E.g., Koontz v. Ass’n of Classified Emp., 297 Md. 521, 527-29

                                              14
(1983) (affirming dismissal of declaratory judgment action when question presented had

become moot and “entirely academic”). In short, a declaratory judgment action “should

not be used where a declaration would not serve a useful purpose . . . .” Hamilton v.

McAuliffe, 277 Md. 336, 339-40 (1976); see also E. Borchard, The Uniform Declaratory

Judgments Act, 18 Minn. L. Rev. 239, 267 (1934).

       The existence of other potential causes of action or remedies is not a bar to pursuit

of a declaratory judgment.         Thus, a party may seek a declaratory judgment

“notwithstanding a concurrent common-law, equitable, or extraordinary legal remedy,

whether or not recognized or regulated by statute.” CJ §3-409(c). As this Court previously

noted, the General Assembly added this proviso to the Declaratory Judgments Act to make

clear that a party is not precluded from seeking declaratory relief simply because that party

has the option of pursuing some other remedy. Falls Road Community Ass’n, Inc. v.

Baltimore County, 437 Md. 115, 136 n.20 (2014). However, if a statute “provides a special

form of remedy for a specific type of case,” that statutory procedure takes precedence. CJ

§3-409(b).

B.     Discretion of Circuit Court to Grant or Deny Declaratory Relief

       The Declaratory Judgments Act appears to entrust the decision whether to grant or

deny declaratory relief to the trial court’s discretion. CJ §3-409 (“a court may grant a

declaratory judgment”) (emphasis added). Accordingly, it is often said that an appellate

court reviews the decision to do so under an “abuse of discretion” standard. See, e.g.,

Sprenger v. Public Service Comm’n, 400 Md. 1, 21 (2007); Converge Services Group, LLC

v. Curran, 383 Md. 462, 477 (2004).

                                             15
       In some respects, however, the apparent leeway given to the trial court is just that

– apparent – and the trial court may actually be required as matter of law to issue

declaratory relief or to abstain from doing so. This Court has “insisted that courts declare

the rights of the parties when presented with an action properly susceptible to a declaratory

judgment.” Post v. Bregman, 349 Md. 142, 159-60 (1998). Accordingly, many cases have

noted that “dismissal is rarely appropriate in a declaratory judgment action.” Christ v.

Department of Natural Resources, 335 Md. 427, 435 (1994) (collecting cases).

       Conversely, there are circumstances when a court should not entertain an action for

declaratory relief. Pertinent to this case, a court should not do so when there is already a

pending action “involving the same parties and in which the identical issues that are

involved in the declaratory action may be adjudicated.” Sprenger 400 Md. at 27-28

(existence of a similar, pending action is “fatal” to a declaratory judgment action); see also

Waicker v. Colbert, 347 Md. 108, 113 (1997); A.S. Abell Co. v. Sweeney, 274 Md. 715,

720-21 (1975); Brohawn v. Transamerica, 276 Md. 396, 406 (1975). This judicial

reticence has long been part of the guidance concerning declaratory judgments.             E.

Borchard, Declaratory Judgments (2d ed. 1941) 350 (“it is manifestly unwise and

unnecessary to permit a new petition for a declaration to be initiated” when there is a

similar, pending action). It is widely followed in other jurisdictions.11


       11 See, e.g., First Midwest Corporation v. Corporate Finance Associates, 663
N.W.2d 888, 893 (Iowa 2003); Sensient Colors, Inc. v. Allstate Insurance Co., 939 A.2d
767 (N.J. 2008); Woodmen of the World Life Insurance Society v. Yelich, 549 N.W.2d 172
(Neb. 1996); Simmons v. Superior Court in and for L.A. County, 214 P.2d 844 (Ca. 1950);
see generally 22A Am. Jur. 2d Declaratory Judgments §§36-44.

                                             16
       There are strong policy considerations for the principle that a court should decline

to issue a declaratory judgment in deference to a pending action, including conserving

judicial resources,12 avoiding conflicting judgments,13 and preventing evasion of the final

judgment requirement for appeal.14 Were this rule not followed, “almost any pending

action could be interrupted and held at bay until the determination, in one or more

subsequently instituted declaratory judgment actions, of issues culled out of the pending

action.” Waicker, 347 Md. at 115 (internal quotation marks and citation omitted).

       An example is Haynie v. Gold Bond Building Products, 306 Md. 644 (1986). In

that case, an employee injured on the job initially applied for workers’ compensation

benefits, but later brought a tort suit, alleging that the employer had disabled a safety

mechanism that may have prevented his injury. While that tort suit was pending, the

employee filed a separate action seeking a declaration that his initial election to receive

workers’ compensation benefits did not bar his subsequent tort suit. The circuit court

ultimately issued a declaratory judgment – adverse to the employee. The employee

appealed the merits of that decision.

       This Court did not reach the merits of the circuit court’s decision. Instead, it held

that the circuit court should not have entertained the declaratory judgment action and

remanded the case to the circuit court with instructions to dismiss that action. The Court



       12   Waicker, 347 Md. at 115.
       13   Sprenger, 400 Md. at 27.
       14   Turnpike Farm Limited Partnership v. Curran, 316 Md. 47, 49 (1989).

                                            17
observed that the allegations, as well as the defense, in the two actions were identical.

Relying on Brohawn and the Borchard treatise, the Court held that, once a common law

remedy is invoked to resolve a dispute – in Haynie, the earlier-filed, pending tort action –

a party is barred from instituting a second lawsuit to “obtain a declaratory judgment to

resolve the same matter.” Id. at 650. Were the rule otherwise, “each separate disputed

issue” in any given case “could be made the subject of a separate declaratory judgment

action,” and thereby allow a party to bypass the final judgment requirement for appellate

review. Id. at 653-54.

       In A.S. Abell, this Court, while upholding the dismissal of a declaratory judgment

action in the face of an earlier-filed, pending action, observed that the principle precluding

a duplicative declaratory judgment action was to be followed “absent very unusual and

compelling circumstances.” 274 Md. at 721.           The Court has reiterated, on several

occasions, the exception to the general rule for “unusual and compelling circumstances,”

but has not found that exception applicable in the cases presented to it to date. See, e.g.,

Waicker, 347 Md. at 113-15; Haynie, 306 Md. at 652; State v. 91st Street Joint Venture,

330 Md. 620, 630; but cf. Harpy v. Nationwide Mutual Fire Insurance Co., 76 Md. App.

474, 482 (1988) (holding that pending tort action would not resolve issue presented in

declaratory judgment action and stating, as an alternative holding, that even if the issue

would be resolved in the tort action, “unusual and compelling circumstances” existed for

proceeding with the declaratory judgment action without analyzing the latter issue).




                                             18
C.     Application to this Case

       In this case, the Shareholders’ Agreement Action qualifies as an earlier-filed,

pending action that would, under our customary analysis, operate as a bar to the later-filed

Declaratory Judgment Action. The two actions involve essentially the same parties and

both actions concern the identical issue – the propriety of Hanover’s redemption of Ms.

Volkman’s Hanover stock under the Shareholders’ Agreement. Hanover disputes whether

the parties are the “same,” whether the issues are “identical,” and whether the

Shareholders’ Agreement Action was truly pending first. It further contends that, even if

it loses on each of those scores, there are unusual and compelling circumstances that

justified the decision of the Circuit Court to proceed with its declaratory judgment action.

       Same Parties

       Hanover argues that the two actions did not involve the same parties because, while

the Shareholders’ Agreement Action was brought by Ms. Volkman against Hanover and

the Declaratory Judgment Action was filed by Hanover against Ms. Volkman, there are

additional plaintiffs in the Declaratory Judgment Action – other Hanover shareholders, and

Hanover’s subsidiary, OCC. The mere existence of additional parties on one side of the

case does not necessarily mean that a court must proceed with an otherwise duplicative

declaratory judgment action. Waicker, 347 Md. at 113 n.2 (the presence of additional

parties “does not, in and of itself, render this declaratory judgment action permissible”).

To hold otherwise would be to invite a party to add another nominal plaintiff to circumvent

this limitation on declaratory judgment actions.



                                            19
       In this case, the interest of Hanover’s other shareholders and its wholly-owned

subsidiary in the Declaratory Judgment Action appear to be co-extensive with the interest

of Hanover. None of the other named plaintiffs has staked out a different position from

Hanover in the litigation.15 All plaintiffs are represented by the same counsel, who has

advanced the same arguments on their collective behalf. For purposes of our analysis, then,

the Shareholders’ Agreement Action and the Declaratory Judgment Action involve the

“same parties.”

       Identical Issues

       Hanover also argues that the two actions do not involve “identical issues.” Hanover

claims that the primary issue in the Declaratory Judgment Action is the interpretation of

the Shareholders’ Agreement, while the primary issue in the Shareholders’ Agreement

Action is the Employment Agreement (despite, apparently, the fact that the complaint in

the Shareholders’ Agreement Action alleged a breach of the Shareholders’ Agreement).

The standard, however, is whether the question presented in the declaratory judgment




       15 Hanover asserted in its brief that, “as filed,” the Shareholders’ Agreement Action
“did not allow the shareholders of Hanover or OCC to be heard on any issues.” This just
restates the identity of the parties in the Shareholders’ Agreement Action “as filed.”
Hanover does not suggest that the other shareholders or OCC attempted to intervene in that
action and were rebuffed. Nor does it indicate in what respect, if any, they would wish to
be heard differently than Hanover.

      At oral argument, Hanover’s counsel suggested, without elaborating, that some of
the employee/shareholders might have a different view of how the Shareholders’
Agreement should be construed – the issue on which the declaratory judgment was sought.
Counsel did not elaborate on what that difference would be; no alternative construction
was presented by Hanover’s counsel on behalf of other shareholders at the trial of this case.

                                             20
action “can be adequately decided,”16 or “may be adjudicated,”17 in the earlier-filed,

pending action. Absolute identity of all issues in both cases is not the standard. Sprenger,

400 Md. at 27-28 (declaratory relief was inappropriate because the two actions at issue

dealt with “almost exactly the same issues”) (emphasis added).

       There is little doubt that the question presented in the Declaratory Judgment Action

“can be” or “may be” decided in the Shareholders’ Agreement Action. In the Shareholders’

Agreement Action, Ms. Volkman sought return of her Hanover stock – on the basis of her

allegation that Hanover violated the Shareholders’ Agreement in the way it redeemed her

stock. In the Declaratory Judgment Action, Hanover asked for a declaration that it acted

in compliance with the Shareholders’ Agreement when it redeemed Ms. Volkman’s stock.

Indeed, in its complaint in the Declaratory Judgment Action, Hanover cited the

Shareholders’ Agreement Action to demonstrate that there was an “actual controversy”

between it and Ms. Volkman with respect to that issue. Whether or not Ms. Volkman were

to prevail in the Shareholders’ Agreement Action, the trial court would have to resolve

whether Hanover acted in compliance with the Shareholders’ Agreement when it redeemed

Ms. Volkman’s stock. Either Hanover acted properly – and Ms. Volkman is not entitled

to return of the stock – or Hanover acted improperly – and Ms. Volkman is entitled to its




       16   A.S. Abell, 274 Md. at 720 (emphasis added),
       17   Waicker, 347 Md. 113 (emphasis added).

                                             21
return. The Declaratory Judgment Action sought resolution of the same question that was

already pending in another court.18

       Whether the Shareholders’ Agreement Action was Pending First

       While there can be no dispute that Ms. Volkman filed the Shareholders’ Agreement

Action more than five months before Hanover filed the Declaratory Judgment Action,

Hanover attempts to reverse that chronology by associating the Declaratory Judgment

Action with the Employment Agreement Action. It argues that, because the Circuit Court

for Montgomery County was the venue (by virtue of the forum selection clause in the

Employment Agreement) of the Employment Agreement Action, that court “was the first

jurisdiction in possession of the disputes between the parties.” Hanover essentially asks

that we tack the Declaratory Judgment Action onto the previously dismissed Employment

Agreement Action to defeat the “pending” status of the Shareholders’ Agreement Action.19


       18  Hanover also argues that the two actions are not the same because the plaintiffs
seek different relief in the two actions: Ms. Volkman seeks equitable relief – specific
performance of the Shareholders’ Agreement – while Hanover asks for a declaration that
it has already complied with the Shareholders’ Agreement. However, it is not surprising
that the parties ask for different relief, even though the decision in each case turns on the
same issue. Moreover, Hanover’s argument proves too much. A declaratory judgment
action by definition seeks declaratory relief and, when such an action overlaps with a
pending common law action, will always seek different relief from that lawsuit. If
Hanover’s argument had merit, a declaratory judgment action would never be barred by
the existence of a pending overlapping lawsuit.
       19
         Hanover quotes a passage from State v. 91st Street Joint Venture, 330 Md. 620,
629 (1993), that a “court of co-ordinate jurisdiction, first in possession of any portion of
the subject-matter should not be disturbed by any other court” (internal quotation marks
and citations omitted). That case, however, does not stand for the novel proposition
Hanover ascribes to it – i.e., that a circuit court somehow retains jurisdiction of a matter
even after the matter has been dismissed with prejudice. Rather, consistent with Waicker,
Brohawn, A.S. Abell, and the other cases described in the text, the Court in 91st Street Joint
                                             22
This may be creative, but it is not chronological. The simple fact is that the Shareholders’

Agreement Action was pending when the Declaratory Judgment Action was filed and the

Employment Agreement Action was not.

       In support of this argument, Hanover points to several policy considerations –

judicial economy, discouragement of forum shopping, consistency in rulings. Those

considerations do not affect the chronology of events or whether a particular matter is

“pending” when another is filed.     But such considerations are relevant to the question

whether there are “unusual and compelling circumstances” in a particular case for deviating

from the usual rule that a court should not entertain a declaratory judgment action

concerning an issue between the same parties in a pending case. Accordingly, we address

those considerations in the next part of this opinion.

       Whether there are “Unusual and Compelling Circumstances”

       Hanover offers several reasons that it contends are unusual and compelling

circumstances justifying a deviation from the usual rule this Court has applied when a

declaratory judgment action is duplicative of a pending lawsuit.

       First, Hanover stresses several policy considerations, including discouraging forum

shopping by litigants, allowing Maryland courts to interpret a contract governed by

Maryland law, and avoiding a “multiplicity of suits.” Hanover argues that Ms. Volkman,

after receiving an unfavorable ruling in the Employment Agreement Action in Maryland,



Venture held that a circuit court should not have entertained a declaratory judgment action
when an action was already pending in another circuit court that was “materially the same.”
330 Md. at 630.

                                             23
engaged in forum shopping by filing the Shareholders’ Agreement Action in Minnesota.

Of course, it is also true that it was only after Hanover suffered an adverse ruling in the

Shareholders’ Agreement Action in Minnesota that it filed the Declaratory Judgment

Action in Maryland about the same issue. Thus, while we have no desire to encourage

forum-shopping,20 the argument cuts both ways in the controversy between these parties.

Moreover, Minnesota is not a jurisdiction foreign to this dispute. Ms. Volkman lived and

worked there while employed by OCC. The events resulting in her termination and the

involuntary redemption of her stock occurred there.

       Hanover argues that it would be preferable to have a Maryland court construe the

Shareholders’ Agreement because that agreement states that it is “subject to and governed

by the laws of the State of Maryland.” But this does not mean that Minnesota courts are

disqualified from resolving disputes over that agreement. Both Maryland and Minnesota

courts regularly apply the laws of other jurisdictions, and Minnesota courts honor

legitimate choice-of-law clauses in contracts, just as Maryland courts do. See Combined

Insurance Co. of America v. Bode, 77 N.W.2d 533, 536 (Minn. 1956) (“We are . . .

committed to the rule that the parties, acting in good faith and without an intent to evade

the law, may agree that the law of either state shall govern.”); Cunningham v. Feinberg,

441 Md. 310, 326 (2015) (“If the contract contains a choice of law provision, we apply




       20   American Motorists Insurance Co. v. ARTRA Group, Inc., 338 Md. 560, 578
(1995).

                                            24
generally the law of the specified jurisdiction.”). Hanover suggests no reason why a

Minnesota court would deviate from that rule.

       Finally, it goes without saying that allowing an additional action to proceed does

nothing to trim a “multiplicity” of actions, no matter where they are filed.

       Hanover also suggests that the Shareholder Agreement Action is precluded in

Minnesota as a result of prior Maryland court proceedings, including Ms. Volkman’s

voluntary dismissal of the Employment Agreement Action with prejudice and the entry of

a judgment confirming the arbitration award concerning the amount of compensation to be

paid her for the stock redemption. This appears to be an argument of issue preclusion –

e.g, res judicata, collateral estoppel – that may be made in defense of the Shareholders’

Agreement Action.21 Without assessing the merits of such a defense, it is not a matter that

justifies an additional parallel declaratory judgment action.

       Hanover also points to the fact that the judge who presided over the Employment

Agreement Action was also assigned to the Declaratory Judgment Action. It argues that

the judge’s familiarity with the issues from the earlier action established “unusual and

compelling circumstances” for allowing the Declaratory Judgment Action to proceed

despite the existence of a pending action concerning the same issues. The record does not

support this argument. As an initial matter, it does not appear – at least from what the



        During legal argument at the trial of this case, the Circuit Court raised the question
       21

of whether the result would be controlled by the result in the Employment Agreement
Action. However, when it rendered its oral opinion deciding this case, the Circuit Court
made no mention of the earlier action and relied solely on the evidence presented in this
case.

                                             25
parties have presented to us and from what we have gleaned from our own review of the

court file in the Employment Agreement Action – that the Employment Agreement Action

delved deeply into the matter at issue in the Declaratory Judgment Action, that is, whether

Hanover and OCC acted properly during Ms. Volkman’s termination and stock repurchase.

As described above, most of the litigation preceding the voluntary dismissal of the

Employment Agreement Action concerned the viability of Ms. Volkman’s tort claims

against OCC. The parties disputed, for example, whether tort or fiduciary duties existed

between them and whether certain “financial interest” tort defenses applied.           In its

pleadings and motions, OCC never addressed the underlying contract dispute (except to

deny liability generally) until its motion to dismiss filed only two months before trial, and

even then only disputed the availability of damages – not whether the facts supported a

good cause termination. Moreover, even if there was a close relation between the two

cases, it is apparent from the transcript of the Declaratory Judgment Action that the judge

presiding over the Declaratory Judgment Action candidly admitted that he had little

memory of the prior action.22




       22For example, after the judge indicated that he did not remember the Employment
Agreement Action, the parties stipulated to certain facts about the earlier action and the
following colloquy took place:

       [Counsel for Hanover]:      [Stipulations] 6 and 7 addresses the questions the Court
                                   had yesterday that Volkman had filed suit in this court
                                   alleging that OCC had breached the employment
                                   agreement . . . .

       The Court:                  What was the result of that case?

                                             26
       Waiver

       Hanover also argues that Ms. Volkman somehow waived her position that the

Declaratory Judgment Action should be stayed or dismissed in light of the Shareholders’

Agreement Action. This argument appears to be based on a misreading of the record. In

its brief, Hanover states that Ms. Volkman first raised the possibility of staying the

Declaratory Judgment Action in a summary judgment motion in March 2014 after

completion of discovery. Hanover repeated this contention at oral argument, stating that

Ms. Volkman never asked to stay the Declaratory Action until “90 days before trial . . .

after an answer had been filed more than eight months prior.” Hanover is incorrect. In her

answer to the complaint in this case filed in September 2013, Ms. Volkman requested that

the Circuit Court “exercise its discretionary authority to abstain from accepting

jurisdiction” because of the “pendency of the identical case and controversy in the courts

of the State of Minnesota.” She reiterated that position in her pretrial motions and again at

trial. There was no waiver.


       [Counsel for Hanover]:      That action as stipulated to here was dismissed with
                                   prejudice on March 22, 2013, Your Honor.

       The Court:                  Was that a decision on the merits or was that some
                                   procedural matter? I don’t remember.

       [Counsel for Hanover]:      It was procedural as I understand it . . . .

Counsel for Hanover then noted that the parties disagreed about whether the voluntary
dismissal of the Employment Agreement Action had preclusive effect in the Declaratory
Judgment Action. The Circuit Court’s lack of memory concerning the earlier Employment
Agreement Action is certainly understandable as the Employment Agreement Action never
went to trial and, according to the court docket, there were only two motions hearings in
that case, each approximately one hour in duration.

                                             27
       Comity

       Considerations of comity also counsel against entertaining the Declaratory

Judgment Action in these circumstances. The doctrine of comity, which has long been a

part of the common law of Maryland,23 counsels us to show “deference and respect” to the

courts of other jurisdictions.24

       It is true that, at the time the Circuit Court heard this Declaratory Judgment Action,

the Minnesota court had issued no judgment which our courts would be required to respect

under the federal Full Faith and Credit Clause. United States Constitution, Article IV, §1.

However, comity’s contours are not limited to the mandate of the Full Faith and Credit

Clause. While “not a matter of obligation,” Port v. Cowan, 426 Md. 435 (2012), the

doctrine of comity can be used as a “rule of jurisdictional courtesy or the recognition of an

accepted order of precedence” among courts, Apenyo v. Apenyo, 202 Md. App. 401, 410

(2011). This “accepted order of preference” is reflected in the principle that a court should

not entertain a declaratory judgment action when there is an earlier-filed, pending action

dealing with the same parties and the same issues.

       The Circuit Court’s Reasoning

       Finally, we address the reason actually stated by the Circuit Court for rejecting Ms.

Volkman’s requests that it stay or dismiss the Declaratory Judgment Action, although



       23   E.g., Holloway v. Safe Deposit & Trust Co. of Baltimore, 151 Md. 321, 334
(1926).
       24   Washington Suburban Sanitary Commission v. CAE-Link Co., 330 Md. 115, 140
(1993).

                                             28
Hanover has not relied on that reason. In the one instance in which it explained its

reasoning, the Circuit Court appeared to be operating under a misimpression of Maryland

law. In rejecting a motion to stay or dismiss made by Ms. Volkman at trial, the Circuit

Court cited Marriott Corp. v. Village Realty & Inv. Corp., 58 Md. App. 145 (1984) for the

proposition that a declaratory judgment action could be brought “defensively” when

litigation is “pending or impending in another state.” Contrary to the Circuit Court’s

impression, while the Village Realty decision did hold that a party who anticipates

litigation over a particular dispute may bring a declaratory judgment action to resolve that

dispute, the intermediate appellate court did not uphold the filing of a declaratory judgment

action in that case while a related action concerning the same dispute was “pending”

elsewhere. Indeed, in a footnote, the Village Realty court cited Brohawn as an example of

a circumstance in which proceeding with a declaratory judgment action would be

“inappropriate.” 58 Md. App. at 153 n.3. Thus, the case on which the Circuit Court was

relying actually favored a stay or dismissal of the Declaratory Judgment Action.

                                             III

                                        Conclusion

       At the time the Declaratory Judgment Action was filed in the Circuit Court, the

Shareholders’ Agreement Action was pending in Minnesota – an action that involved the

same parties and that raised the essentially same issue presented in the Declaratory

Judgment Action. The fact that the Circuit Court had previously dealt with, and dismissed,

an earlier related action – the Employment Agreement Action – did not create “unusual

and compelling circumstances” that would justify an exception in this case to the principle

                                             29
that a court should not entertain a declaratory judgment action when there is a pending

lawsuit involving the same issues. Accordingly, the Circuit Court abused its discretion

when it declined to dismiss or stay the Declaratory Judgment Action. We express no

opinion as to the merits of the Circuit Court’s ruling on the substantive issues in the case,

but only hold that its ruling was premature.



                                   JUDGMENT OF THE COURT OF SPECIAL APPEALS
                                   AFFIRMED. COSTS TO BE PAID BY PETITIONERS.




                                               30
Circuit Court for Montgomery County      IN THE COURT OF APPEALS
Case No. 335496V                              OF MARYLAND
Argued: September 7, 2016
                                                      No. 9

                                           SEPTEMBER TERM, 2016



                                      HANOVER INVESTMENTS, INC. et al.

                                                        v.

                                             SUSAN J. VOLKMAN


                                        Barbera, C.J.,
                                        Greene,
                                        Adkins,
                                        McDonald,
                                        Watts,
                                        Getty,
                                        Harrell, Glenn T., Jr. (Senior Judge,
                                               Specially Assigned)

                                                      JJ.


                                         Dissenting Opinion by Harrell, J.


                                        Filed: July 31, 2017
      With respect, I dissent.

      The Majority Opinion explains our declaratory judgment jurisprudence, noting

that Md. Code, Courts & Judicial Proceedings Art., § 3-409(a) provides generally for the

exercise of judicial discretion regarding whether to grant a declaratory judgment. The

common law guides the exercise of that discretion. For example, “dismissal is rarely

appropriate in a declaratory judgment action.” Christ v. Dep’t of Natural Resources, 335

Md. 427, 435, 644 A.2d 34, 37 (1994) (citations and quotation marks omitted). The

existence of pending, parallel declaratory actions (at least within competing Maryland

courts) “involving the same parties and . . . identical issues,” Sprenger v. Pub. Serv.

Comm’n of Maryland, 400 Md. 1, 26, 926 A.2d 238, 253 (2007) (citations and quotation

marks omitted)… “warrants dismissal of one of the actions in the interests of “conserving

judicial resources, avoiding conflicting judgments, and preventing evasion of the final

judgment requirement for appeal.” Maj. Slip Op. at 15-16 (footnotes omitted). The

Majority Opinion recognizes also that “very unusual and compelling circumstances” may

overcome these underlying policy considerations and permit a trial judge to allow

nonetheless a potentially redundant declaratory action to proceed. A. S. Abell Co. v.

Sweeney, 274 Md. 715, 721, 337 A.2d 77, 81 (1975).

      After determining that the actions here and in Minnesota share essentially the

same parties and issues, the Majority Opinion rejects Hanover’s arguments why the

particular circumstances of the present case are sufficiently unusual and compelling so as

to render permissible the trial judge’s exercise of discretion not to dismiss the Maryland
action. It is at this analytical crossroads that I take a different fork in the road than the

Majority Opinion. How do I disagree with thee? Let me count the ways.1

       The     Majority Opinion      rejects   Hanover’s policy arguments,        “including

discouraging forum shopping by litigants, allowing Maryland courts to interpret a

contract governed by Maryland law, and avoiding a ‘multiplicity of suits.’” Maj. Slip

Op. at 23. Hybridizing the age-old arguments “two wrongs make a right” and “he started

it,” the Majority Opinion minimizes the importance of discouraging forum-shopping,

condoning Volkman’s exercise of the disfavored tactic because “it is also true that it was

only after Hanover suffered an adverse ruling in the Shareholders’ Agreement Action in

Minnesota that it filed the Declaratory Judgment Action in Maryland about the same

issue.” Maj. Slip Op. at 24.

       The Majority Opinion goes on to rain on Hanover’s parade by rejecting the

argument that Maryland courts are better equipped to construe the Shareholders’

Agreement, which is “subject to and governed by the laws of the State of Maryland,”

because “Minnesota courts honor legitimate choice-of-law clauses in contracts, just as

Maryland courts do.”       Maj. Slip Op. at 24 (citations omitted).      This factor makes

reasonable certainly the circuit court’s discretionary option to defer to the Minnesota

court in this case, but it does little to demonstrate the unreasonableness of what happened

actually here—the trial judge’s decision to hear and decide the Maryland declaratory

judgment action, notwithstanding the pendency of the Minnesota action. I am reticent to

       1
           Apologies to Elizabeth Barrett Browning and her Sonnet 43, Lines 1-2.


                                               2
join in the Majority Opinion’s reasoning that the Minnesota courts are at least as well-

equipped to apply and interpret correctly Maryland law as are Maryland courts.2

       Third, the Majority Opinion states that “allowing an additional action to proceed

does nothing to trim a ‘multiplicity’ of actions, no matter where they are filed.” Maj. Slip

Op. at 25 (emphasis in original). Perhaps in a narrow view this is true because allowing

the Maryland action to proceed admits literally an additional judicial proceeding into the

world. Viewing the case from a mile high, however, our choice should be whether to

curtail, in this instance, forum-shopping, regardless of “who started it.” Allowing the

Maryland proceeding to stand sends the message that parties such as Volkman may not

avoid a Maryland forum—with a variety of connections to the underlying litigation—to

seek a perceptually more favorable jurisdiction.

       Next, the Majority Opinion rejects, as a potential unusual and compelling

circumstance, “Ms. Volkman’s voluntary dismissal of the [Maryland] Employment

Agreement Action with prejudice and the entry of a judgment confirming the [Maryland]

arbitration award concerning the amount of compensation to be paid her for the stock

redemption.” Maj. Slip Op. at 25. I agree that this circumstance did not preclude, as a

matter of law, Volkman from initiating suit in Minnesota, but it seems to be clear that,




       2
         Perhaps my timidity in this regard stems from the retirement from the Supreme
Court of Minnesota in August 2015 of the Hon. Alan C. Page (formerly one of the
“Purple People Eaters” defensive line of the Minnesota Vikings), one of my athletic and
legal heroes.


                                             3
because she chose to bring suit there, instead of seeking to vacate the Maryland

arbitration award, she engaged blatantly in forum-shopping.

       Finally, the Majority Opinion rejects Hanover’s argument that the trial judge in

this action, having presided over the earlier employment agreement dispute, was in a

position to be unusually and compellingly more familiar than the Minnesota court with

the basis of the underlying dispute. The Majority Opinion states that the earlier action

focused primarily on Volkman’s tort claims and dealt minimally with the issues in this

declaratory action, and that, in any event, the trial judge admitted to a limited recollection

of the earlier proceeding. Maj. Slip Op. at 26. Although the judge’s memory, imperfect

as it may have been on that given day, may dilute somewhat this factor as a standalone

unusual and compelling circumstance, considered with the other factors (and that he

could get up to speed likely faster than a Minnesota court), it lends an additional hue of

judicial reasonableness painted by all of the factors.

       The cases relied on in the Majority Opinion for the proposition that the Court “has

not found [the unusual and compelling circumstances] exception applicable in the cases

presented to it to date” were decided only in the context of like actions pending

simultaneously in Maryland courts. Maj. Slip Op. at 18. Our opinion in A. S. Abell, for

example, upheld the Circuit Court for Baltimore County’s dismissal of a declaratory

action regarding the same issues and parties as involved in a case pending in the District

Court of Maryland, Eighth District (Baltimore County). 274 Md. at 716, 337 A.2d at 78.

In Waicker, we held that the Circuit Court for Baltimore City abused its discretion by

ruling on a declaratory judgment action involving the same parties and issues as another

                                              4
case pending in the same court. Waicker v. Colbert, 347 Md. 108, 699 A.2d 426 (1997).

Similarly, in Haynie, we ruled that “there were no very unusual and compelling

circumstances justifying the declaratory judgment” while another case, with the same

issues and parties, was pending before the same court, the Circuit Court for Baltimore

City. Haynie v. Gold Bond Bldg. Prod., 306 Md. 644, 652, 511 A.2d 40, 44 (1986).3

Also, in 91st Street, we held that “the Circuit Court for Baltimore City abused its

discretion when it enjoined the State and Ocean City from proceeding with the Worcester

County action previously filed” in the Circuit Court for Worcester County. State v. 91st

St. Joint Venture, 330 Md. 620, 632, 625 A.2d 953, 958 (1992). More recently, our

opinion in Sprenger, a case involving dueling actions in the Circuit Courts for Baltimore

City and Garrett County, stated that “it is inappropriate for a court to entertain a

declaratory judgment action if there is pending, at the time of the commencement of the

action for declaratory relief, another action or proceeding involving the same parties and

in which the identical issues that are involved in the declaratory action may be

adjudicated.” 400 Md. at 26, 926 A.2d at 253 (citations and quotation marks omitted).

Thus, the efficiencies to be achieved in deciding these cases represented purely matters of

internal case management of our State Judiciary. We were not concerned, as here, with

whether it was reasonable for a Maryland court to proceed, even though a foreign action

of similar ilk was pending.

       3
         The original action was filed “in what was then the Baltimore City Court (now
part of the Circuit Court for Baltimore City).” Haynie v. Gold Bond Bldg. Prod., 306
Md. 644, 649, 511 A.2d 40, 42 (1986).


                                            5
       The present case involves extraterritoriality, an element quite unusual undeniably

in contrast with the Majority Opinion’s cited, and somewhat inapposite, authorities.

Moreover, as conceded by the Majority Opinion, “at the time the Circuit Court heard this

Declaratory Judgment Action, the Minnesota court had issued no judgment which our

courts would be required to respect under the federal Full Faith and Credit Clause.” Maj.

Slip Op. at 28.    Extending the purview of this constitutional consideration via the

principle of comity, the Majority Opinion states that, even in the absence of a foreign

judgment, courts may choose, as a “courtesy,” but not an “obligation,” to defer to the

court in which the first-filed action exists. Our task, however, is to determine whether our

circuit court abused its discretion, not whether it declined to extend a discretionary

courtesy to a foreign court.

       As pointed out by Judge Chasanow in his dissent in Waicker, “the question is

whether the judge’s decision that the circumstances of this case warranted a declaratory

judgment amounts to an abuse of discretion. Rather than reviewing this case under an

abuse of discretion standard, however, the majority appears simply to apply a rule of law,

without regard to the particular considerations that prompted the circuit court to entertain

the declaratory judgment action.” 347 Md. at 119–20, 699 A.2d at 431 (Chasanow, J.,

dissenting). Here, the Majority Opinion considers the circumstances pressed by Hanover

by reweighing them individually and in isolation as though we sit as an über trial court.

Our role is not to reweigh uncontroverted facts, but to determine whether the trial court

acted within a range of reasonableness:



                                             6
      The analytical paradigm by which we assess whether a trial court’s actions
      constitute an abuse of discretion has been stated frequently. In Wilson v.
      John Crane, Inc., 385 Md. 185, 867 A.2d 1077 (2005), for example, we
      iterated
              [t]here is an abuse of discretion “where no reasonable person
              would take the view adopted by the [trial] court[ ]”. . . or
              when the court acts “without reference to any guiding
              principles.” An abuse of discretion may also be found where
              the ruling under consideration is “clearly against the logic and
              effect of facts and inferences before the court[ ]” . . . or when
              the ruling is “violative of fact and logic.”
                      Questions within the discretion of the trial court are
              “much better decided by the trial judges than by appellate
              courts, and the decisions of such judges should be disturbed
              where it is apparent that some serious error or abuse of
              discretion or autocratic action has occurred.” In sum, to be
              reversed “[t]he decision under consideration has to be well
              removed from any center mark imagined by the reviewing
              court and beyond the fringe of what that courts deems
              minimally acceptable.”
      385 Md. at 198–99, 867 A.2d at 1084 (quoting In re
      Adoption/Guardianship No. 3598, 347 Md. 295, 312–13, 701 A.2d 110,
      118–19 (1997)). An abuse of discretion, therefore, “should only be found
      in the extraordinary, exceptional, or most egregious case.” Wilson, 385 Md.
      at 199, 867 A.2d at 1084.

Aventis Pasteur, Inc. v. Skevofilax, 396 Md. 405, 418–19, 914 A.2d 113, 121 (2007).

      Viewed as a whole, the circumstances of this action indicate to me that the circuit

court judge’s decision not to dismiss the Maryland action was reasonable and not an

abuse of discretion. Volkman chose an out-of-state forum, despite the dispute’s pre-

existing connections to Maryland, thereby introducing extraterritoriality into the

equation—an element unusual certainly in light of the relevant Maryland case law that

deals only with dueling pending actions in Maryland. Here, Maryland fora decided at

least two aspects of the larger dispute, i.e., the employment agreement spat and the

stockholder agreement stock valuation arbitration award. Maryland courts are likely

                                           7
more familiar with Maryland law (the admitted governing law) than are Minnesota courts

and, therefore, more likely to apply it correctly to the remaining dispute between the

parties.

       I would hold that, viewed in the aggregate, the factors examined in the Majority

Opinion constitute “unusual and compelling circumstances” that are sufficient to reverse

the Court of Special Appeals’s judgment determining that the circuit court judge abused

his discretion by declining to dismiss or stay the declaratory judgment action. Therefore,

I would direct the intermediate appellate court to affirm the judgment of the Circuit Court

for Montgomery County.




                                            8